PER CURIAM.
Claimant David Raker has appealed an order of the judge of compensation claims denying a claim for diagnostic testing of impotence occurring subsequent to a compensa-ble accident. The judge apparently denied the claim based on a single statement by the claimant’s medical expert that the recommended tests would not themselves reveal the cause of the impotence. However, in the context of the expert’s entire testimony, this statement clearly means that the tests are a necessary preliminary to other diagnostic analyses which could prove or disprove a causal relationship.
The order herein appealed is therefore reversed, and the case remanded with directions to award the diagnostic testing sought by the claimant below.
MINER and WOLF, JJ., and WENTWORTH, Senior Judge, concur.